Citation Nr: 1104723	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  06-24 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an evaluation in excess of 0 percent for residuals 
of fracture to the left fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from September 1977 to 
July 1981 and August 1982 to December 1985.

This matter comes to the Board of Veterans' Appeals (Board) from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied entitlement to an increased rating for residuals of 
fracture to the left fibula.  The RO subsequently continued the 
denial of this claim in September 2004.  Since the Veteran's 
notice of disagreement with the denial of his claim was submitted 
within one year of the August 2004 decision, this is considered 
the decision on appeal.

The Veteran was scheduled for a Board hearing in January 2008, 
but he did not appear or indicate any desire to reschedule.

The Board remanded this case for additional development in 
September 2009.  As discussed below, not all of the Board 
remand's directives were met.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the previous remand, the Veteran seeks an increased 
rating for residuals of fracture to the distal left fibula 
currently rated as 0 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5262.  In order to get a 10 percent rating 
under Diagnostic Code 5262, the medical evidence must show 
impairment of the tibia and fibula with malunion of the tibia and 
fibula and slight knee or ankle disability.  Malunion of the 
tibia and fibula with moderate knee or ankle disability gets a 20 
percent rating; malunion of the tibia and fibula with marked knee 
or ankle disability gets a 30 percent rating; and nonunion of the 
tibia and fibula with loose motion, requiring brace gets a 40 
percent rating.  

The Board remand directed the RO to contact the Veteran to see if 
he is receiving Social Security Administration (SSA) disability 
benefits for his service-connected left leg disability.  The 
Veteran responded in August 2010 that he had been on SSA 
disability for his knees and depression since 2001.  There is no 
record that the RO subsequently made attempts to obtain the SSA 
records.  As the diagnostic code the Veteran is rated under 
considers impairment of the knees, these records should have been 
obtained.

The Board is obligated by law to ensure that the RO complies with 
its directives.  Compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and a further remand of the case will 
be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

Thus, to ensure that VA has met its duty to assist the Veteran in 
developing the facts pertinent to the claim and to ensure full 
compliance with due process requirements, the case must be 
remanded again.

An inferred claim for a total disability rating based on 
individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. 
App. 447 (2009) also should be considered.  The Veteran reported 
on a VA medical record dated in May 2005 that he had not worked 
since March 2002. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain SSA records for the Veteran, which 
he stated that he began receiving in 2001.  
The SSA decision and supporting documents 
used to make the decision should be added to 
the claims file.

2.  Thereafter, reconsider the Veteran's 
claim for an increased rating for residuals 
of fracture to the left fibula, including 
whether he is entitled to a TDIU pursuant to 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  
If either benefit sought on appeal remains 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow for a reasonable period to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


